Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Please cancel claims 15 and 16. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Schnabel et al. (US 2017/0225862) in combination with Kapur et al. (US 2015/0148490), does not disclose a multilayer film for making pouches containing flowable materials, said multi-layer film comprising the following layers in order, from an at least one inner sealant-layer to at least one core layer and to an at least one outer sealant- layer for packaging liquids comprising: (A) at least one outer sealant layer and at least one inner sealant layer, each layer comprising an ethylene/t-olefin interpolymer composition that comprises from 50- 75% by weight of a first ethylene/t-olefin copolymer fraction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/t-olefin copolymer fraction and wherein the interpolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ratio (ZSVR) in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as the ratio of the weight average molecular weight (Mw/Mn), in the range of 2.0 to 4.0; (B) at least one core layer selected from the group consisting of:(1) a core layer comprising linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc; (2) a core layer comprising 30-100% by weight of linear low density polyethylene, ethylene/octene-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc and 70-0% of ethylene/butene copolymer having a melt index of 1.0 g/10 min and a density of 0.918 g/cc; and (3) a core layer comprising 30-100% by weight of linear low density polyethylene, ethylene/hexene-1 copolymer having a melt index of 1.0 g/10 min and density of 0.916 g/cc and 70-0% by weight of a linear low density ethylene/butene copolymer having a melt index of 1.0 g/10 min. and a density of 0.918 g/cc; wherein the multilayer film exhibits no reduction in toughness and seal strength at refrigerated temperatures ranging from 0-100C to ambient temperatures, when formed as a pouch, as determined by a Bruceton Stair bag drop test.
The closest prior art, Schnabel et al., discloses a flowable product contained in a thermoplastic bag. The pouch is formed from a multilayer film. The film web has at least one outer sealant layer and at least one inner sealant layer. The film web comprises a core layer. Schnabel et al. fails to disclose an interposed layer positioned between the at least one core layer and the at least one outer sealant layer and the at least one second interposed layer between the at least one core layer and the second outer sealant layer comprising an α-interpolymer composition comprising from 50-75% by weight of a first ethylene/α-olefin copolymer faction having a density in the range of 0.894 to 0.908 g/cc; a melt index in the range of 0.2 to 1 g/10 min; and from 25 to 50 percent by weight of a second ethylene/ α-olefin copolymer faction and wherein the interpolymer has a density in the range of 0.910 to 0.924 g/cc and a melt index in the range from 0.5 to 2 g/10 min; a zero shear viscosity ratio in the range of from 1.15 to 2.5; a molecular weight distribution, expressed as ratio of the weight average molecular weight, in the range of 2.0 to 4.0. Schnabel et al. fails to disclose the core layer selected comprising linear low density polyethylene, ethylene/octane-1 copolymer having a melt index of 1.0 g/10 min and a density of 0.916 g/cc. Schnabel et al. fails to disclose that the multilayer film exhibits no reduction in toughness and seal strength at refrigerated temperatures, as determined by Bruceton Stair bag drop test. Kapur et al. was used to cure the deficiencies of Schnabel et al. 
Kapur et al. discloses a polyolefin composition suitable for packaging material. However, Kapur et al. and Schnabel et al. do not provide motivation or reasonable guidance as to modify the interposed layer with the polyolefin composition. The prior art does not provide motivation to one of ordinary skill in the art to modify the multilayer film of Schnabel et al. without improper hindsight as the films of Schnabel et al. contain laundry list of materials that may be used to form the multilayer film. Thus, the examiner finds the claims allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782